RESTRICTION REQUIREMENT
Representative Figure

    PNG
    media_image1.png
    514
    519
    media_image1.png
    Greyscale

Response to Amendment
After considering the preliminary claim amendments of January 26, 2022, revisitation of the original restriction requirement was deemed appropriate. A modified Restriction Requirement and new Election of Species Requirement is imposed below.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-10, drawn to a SYSTEM, classified in class B01D, subclass 35/02.
Claims 11-17, drawn to a FILTERING APPARATUS, classified in class B01D, subclass 24/007.
III.	Claims 18-20, drawn to a METHOD, classified in class B01D, subclass 37/00.

Inventions of Group III and Groups I & II are related as method and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the method as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different method.  (MPEP § 806.05(e)).  In this case the method as claimed can be practiced by another and materially different apparatus, such as one that does not include “a sump valve” nor “a proportional valve,” both recited in claim 1, nor “a first filter and a second filter adjacent and separable from the first filter,” as required by independent subcombination claim 11.
Inventions Group I and Group II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because claim 1 does not require “a first filter and a second filter adjacent and separable from the first filter,” as required by independent subcombination claim 11  The subcombination has separate utility such as filtration of a fluid in a fluid distribution system that does not involve a tank, nor recirculation of a portion of filtered fluid back to an inlet of the tank.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the fields of search for these different statutory classes of invention are, for the most part, mutually exclusive.  The fields of search for each of the above specified Groups are not coextensive.  Moreover, division of the inventions of Groups I , II and III permits a more focused examination.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Election of Species Requirement
This application contains claims and/or disclosure directed to the following patentably distinct mutually exclusive species:
Agitator Species
Agitation Mechanism
1
“Sparge Tube”
2
“Venturi Device”
3
“Propeller-Based Stirrer”

The species are independent or distinct because these agitation mechanisms operate on vastly different principles. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim one appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above minimally because the fields of search for “sparge tubes,” “venturi-devices” and “propeller-based stirrers” is not co-extensive, and to examine all three of these operationally diverse agitation mechanisms would place an undue search and examination burden upon the scarce administrative resources of the United States Patent & Trademark Office.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776